                               UNITED STATES DISTIRCT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       IN ADMIRALTY

IN RE:
                                                         CASE NO.: 8:18-cv-1297-T-30CPT
PETITION OF LEON WILLIAMSON,
SUZANNE SEDER AND WALTER BURNSIDE
as titled owner of and for a 38’ 1979 MORGAN
hull identification number MRY22183M79L
her engines, tackle, and appurtenances, for
Exoneration from or Limitation of Liability,

            Petitioners.
_____________________________________/

                                    CLAIMANT STIPULATION

         The Claimant, WILLIAM SKUPOWSKI, by and through his undersigned counsel, and

provided that this Court lifts its injunction and stays this action to permit the Claimant to proceed

against the Petitioner outside the limitation proceedings and to pursue his lawsuit for personal

injuries, stipulates to the following:

         1. That the Petitioner has the right to litigate the issue of whether it is entitled to limit its

liability under the provisions of the Limitation of Liability Act, 46 U.S.C. § 30501, in this Court,

and this Court has exclusive jurisdiction to determine that issue.

         2. That the Petitioner has the right to have this Court determine the value of the 38’

1979 MORGAN, hull identification number MRY22183M79L, immediately following the

incident at issue, and that this Court has exclusive jurisdiction to determine the value of the

limitation fund.

         3. The Claimant will not seek a determination of the issues set forth in paragraphs 1

and 2 above in any forum outside this limitation proceeding and consent to waive any res

judicata and issue preclusion effect the decisions, rulings, or judgments of any court outside

these limitation proceedings might otherwise have on those issues.
        4. That the Claimant will not seek to enforce any judgment rendered in any court,

whether against the Petitioner or any other person or entity that could be entitled to seek

indemnity or contribution from the Petitioner, by way of cross-claim or otherwise, that would

expose the Petitioner to liability in excess of the value of the limitation fund unless and until

such time as this Court has denied the Petitioner’s right to limit its liability. If this Court grants

the Limitation Complaint, Claimant will not seek to enforce any judgment that would require the

Petitioner to pay damages in excess of the limitation fund.

        5. That in the event this Court determines that the Petitioner is entitled to limit its

liability, the Claimant agrees that any claim based upon fees and/or costs awarded against

Petitioner and in favor of any party in any court proceeding will have first priority against the

available fund.

        6. That in the event this Court determines that the Petitioner is entitled to limit its

liability, the Claimant agrees that, following payment of the claim, if any, described in paragraph

5 above, the claim of WILLIAM SKUPOWSKI shall have second priority against the limitation

fund.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this __8th__ day of November, 2018, I electronically filed
the foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice
of electronic filing to Charles S. Davant, Esquire, Davant Law, P.A., 401 East Las Olas
Boulevard, Suite 1400, Fort Lauderdale, FL 33301.
                                                    ABRAHAMSON & UITERWYK
                                            900 W. Platt Street
                                            Tampa, FL 33606
                                            Telephone: (813) 222-0500
                                            Facsimile: (813) 221-4738
                                            jpimenta@uiterwyklaw.com

                                               /s/ Justin W. Pimenta
                                               __________________________________
                                               JUSTIN W. PIMENTA, ESQUIRE
                                               Florida Bar No.: 0619868
